1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   DEVIN M. HARMON,                      )   No. CV 19-9680-JLS (AGR)
                                           )
12                     Petitioner,         )
                                           )   JUDGMENT
13                v.                       )
                                           )
14   CENTRAL DISTRICT OF CALIFORNIA,       )
                                           )
15                     Respondent.         )
                                           )
16

17
          Pursuant to the Opinion and Order on Petition for Writ of Coram Nobis,
18
          IT IS ADJUDGED that the Petition For Writ of Coram Nobis is summarily
19
     dismissed.
20

21

22
     DATED: November 20, 2019
23                                                        JOSEPHINE L. STATON
                                                         United States District Judge
24

25

26

27

28
